Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features in claim 20 such as specifying that the substitutional ligand is a nitrogen-containing ligand which will have an atomic concentration of between 0.1% and 10.0% in the film would require a search that would be too long and complex for the time allotted. Additionally, the amendment to claim 40 requiring that the atomic concentration of the substitutional ligand is between 0.1% and 10.0% in the film, where the substitutional ligand reduces a concentration of defects in the film to inhibit conductive filament formation would require a search that would be too long and complex for the time allotted.

Continuation of Box 3:
The proposed amendment to claim 20 specifying that the substitutional ligand is a nitrogen-containing ligand which will have an atomic concentration of between 0.1% and 10.0% in the film and the amendment to claim 40 requiring that the substitutional ligand has an atomic concentration of between 0.1% and 10.0% in the film, where the 

Continuation of Box 12:
	Applicant’s arguments directed to the newly proposed features are not addressed herein because the amendments are not entered.
As to Applicant’s argument over Wang and Celinska failing to teach exposing the substrate to multiple deposition and annealing periods, this feature is suggested by the combination of Celinska and Conley where Celinska suggests annealing in the presence of a dopant ligand to include it in the film, where the ligand includes CO or CO2 and Conley suggests annealing between ALD cycles for control of the concentration of the ligand in the film such that the process of annealing after ALD cycles to optimize the dopant concentration suggested by Celinska and Conley will provide multiple annealing and deposition periods. 
Regarding Applicant’s arguments over Wang introducing defects to promote the formation of filaments as they apply to the current claim set (10/12/2021), it is noted that Wang teaches carbon doping to create defects, where defects may be introduced by doping and defects may be formed by impurities, i.e. substitutions (0005, 0022, and 0029). Therefore, the “defects” of Wang include introducing substitutions in the form of the claimed doping material, i.e. carbon, such that the defects of Wang are not considered to be equivalent to the claimed defects since Wang refers to substitutions as defects, where the instant specification refers to substitutions as reducing defects. 
Regarding Applicant’s arguments over Celinska and Lim not providing the feature of exposing the substrate to a substitutional ligand to reduce a concentration of defects as they apply to the current claim set (10/12/2021), it is noted that Lim provides the suggestion of exposing the substrate to ammonia for doping with nitrogen, which is indicated as being a substitutional ligand in the instant specification. Therefore, the process of Celinska in view of Lim and Olsen provides the claimed steps of exposing the substrate to the one or more gases that further comprise nitrogen to bring about an atomic concentration of nitrogen in the film and additionally comprising a substitutional ligand since the ammonia gas provides the substitutional ligand and the nitrogen in the film and since they provide the claimed process, it is also expected to result in reducing a concentration of defects in the film to inhibit conductive filament formation. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        


/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718